--------------------------------------------------------------------------------

EXHIBIT 10.6A
 
[Form of]
 
Stock Option Agreement
 
Under the XOMA Corporation
 
Amended and Restated 2010 Long Term Incentive and Stock Award Plan
 
(A)
Optionee:
(E)
Option Number:
       
(B)
Grant Date:
(F)
Expiration Date:
       
(C)
Shares:
(G)
Exercise Price:
       
(D)
Share Installments:
(H)
Option Type:

 
XOMA Corporation has granted you an option to purchase the number of Shares
shown in item (C) above (the “Optioned Shares”) at the Exercise Price per share
shown in item (G) above. This option is subject to the terms of the Company's
Amended and Restated 2010 Long Term Incentive and Stock Award Plan (the “Plan”),
the terms of which are incorporated herein by reference, and to the terms and
conditions set forth in this Stock Option Agreement (this “Agreement”).  If item
(H) above indicates this is an incentive stock option, it is intended to be
entitled to special tax treatment under Section 422 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), and if item (H) above indicates this is a
non-qualified stock option, it is not entitled to such special tax treatment.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Plan.
 
The details of your option are as follows:
 
1.           Term.  The term of this option commences on the Grant Date shown in
item (B) above and, except as provided in Section 4 and Subsection 5(a) hereof,
expires at the close of business on the Expiration Date shown in item (F) above,
which is Ten (10)1 years from the Grant Date. Upon the Expiration Date or upon
the sooner termination of this option under Section 4 or Subsection 5(a), this
option will cease to be exercisable and have no further force or effect
whatsoever.
 
2.           Transferability.  If this option is a non-qualified stock option,
it may be transferred or assigned by you to your spouse or descendent (any such
spouse or descendent, your “Immediate Family Member”) or a corporation,
partnership, limited liability company or trust so long as all of the
stockholders, partners, members or beneficiaries thereof, as the case may be,
are either you or your Immediate Family Member, provided that (i) there may be
no consideration for any such transfer and (ii) subsequent transfers of the
transferred option will be prohibited other than by will or the laws of descent
and distribution. Following transfer, the option will continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of this Agreement any references to “you” will refer
to the transferee. The events of Termination of Service will continue to be
applied with respect to you, following which the option will be exercisable by
the transferee only to the extent, and for the periods specified, in this
Agreement.
 

--------------------------------------------------------------------------------

1
Not to exceed 10 years.

 
 
 

--------------------------------------------------------------------------------

 
 
If this option is an incentive stock option, the option shall be exercisable
during your lifetime only by you and shall not be assignable or transferable
otherwise than by will or by the laws of descent and distribution.
 
3.           Exercise Schedule.  The option granted herein is or will become
exercisable as set forth in the Exercise Schedule attached to this Agreement.
 
4.           Effect of Termination of Service.
 
a.           If your Termination of Service occurs at any time during the option
term for any reason other than as provided in Subsections (b), (c), (d) or (e)
below, then the period for exercising this option will be limited to the
six-month period commencing with the date of your Termination of Service;
provided that in no event will this option be exercisable at any time after the
Expiration Date. During any such limited period of exercisability, this option
may not be exercised for more than the number of Optioned Shares (if any) for
which it is exercisable at the date of your Termination of Service. Upon the
expiration of any such limited period of exercisability or (if earlier) upon the
Expiration Date, this option will terminate and cease to be outstanding.
 
b.           If your Termination of Service is due to your death at a time when
the option remains outstanding, then this option [ill become fully exercisable
on the date of death even if the option was not fully exercisable prior to
death, and will remain exercisable for a twelve-month period following the date
of death; provided that in no event shall this option be exercisable at any time
after the Expiration Date.  Upon the expiration of such twelve-month period or
(if earlier) upon the Expiration Date, this option will terminate and cease to
be outstanding.  Upon your death, the option will be exercisable by the personal
representative of your estate or by the person or persons to whom the option is
transferred pursuant to Section 2 above, provided any such exercise occurs prior
to the earlier of (i) the expiration of the twelve-month period following the
date of your death or (ii) the specified Expiration Date of the option term.
 
c.           If you become permanently disabled and, by reason thereof your
Termination of Service occurs at any time during the option term, then you will
have a period of twelve months (commencing with the date of such Termination of
Service) during which to exercise this option; provided, that in no event shall
this option be exercisable at any time after the Expiration Date.  During such
limited period of exercisability, this option may not be exercised for more than
the number of Optioned Shares (if any) for which this option is exercisable at
the date of your Termination of Service. Upon the expiration of such limited
period of exercisability or (if earlier) upon the Expiration Date, this option
will terminate and cease to be outstanding. You will be deemed to be permanently
disabled if you are, by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of not
less than twelve (12) consecutive months or more, unable to perform your usual
duties for the Company or its Subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
 
d.           If you retire at or after age fifty-five (55) and the sum of your
age on the date of retirement plus years of full-time employment or consultancy
with the Company exceeds seventy (70) (“Retirement”) and if by reason thereof
your Termination of Service occurs at any time during the option term, then this
option will become fully exercisable as of the date of Retirement (even if the
option was not fully exercisable prior to Retirement) and will remain
exercisable for the full option term until the Expiration Date as if you had not
incurred a Termination of Service.  On the Expiration Date, the option will
terminate and cease to be outstanding.
 
e.           Should (i) your Termination of Service occur for cause (including,
but not limited to, any act of dishonesty, willful misconduct, fraud,
embezzlement or theft, any unauthorized disclosure or use of confidential
information or trade secrets or, if you have an employment or consulting
agreement with the Company, termination thereunder “for cause” (or any similar
concept) as provided in such agreement), or (ii) you make or attempt to make any
unauthorized use or disclosure of confidential information or trade secrets of
the Company or its Subsidiaries, then in any such event this option will
terminate and cease to be exercisable immediately upon the date of such
Termination of Service or such unauthorized use or disclosure of confidential or
secret information or attempt thereat.
 
5.           Change in Control.
 
a.           In the event of a Change in Control, except as provided below, this
option shall, at the time of the Change in Control, become fully exercisable for
the total number of Shares purchasable under such. However, this option shall
not be so accelerated if and to the extent such option is, in connection with
the Change in Control, either to be assumed by the successor corporation or
parent thereof or to be replaced with comparable options to purchase capital
stock of the successor corporation or parent thereof, such comparability to be
determined by the Committee.
 
b.           The Committee will use reasonable efforts to provide you with
written notice of a Change in Control at least ten business days prior to the
effective date.
 
c.           This Agreement will not in any way affect the right of the Company
to adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
 
6.           Privilege of Share Ownership.  The holder of this option will not
have any rights of a stockholder with respect to the Optioned Shares until such
individual has exercised the option, paid the Exercise Price and been issued a
certificate for, or had his or her securities account credited with, the
purchased Shares.
 
7.           Manner of Exercising Option.
 
a.           In order to exercise this option with respect to all or any part of
the Optioned Shares for which this option is at the time exercisable, you (or in
the case of exercise after your death, your executor, administrator, heir,
legatee or transferee as the case may be) must take the following actions:
 
 
3

--------------------------------------------------------------------------------

 
 
i.           Provide the Secretary of the Company with written notice of such
exercise, specifying the number of Optioned Shares with respect to which the
option is being exercised.
 
ii.           Pay the Exercise Price for the purchased Optioned Shares in one or
more of the following alternative forms:  (A) full payment in cash or by check
payable to the Company's order; (B) full payment in Shares of the Company valued
at Fair Market Value (as such term is defined in the Plan) on the exercise date;
(C) full payment in combination of Shares of the Company valued at Fair Market
Value on the exercise date and cash or check payable to the Company's order; or
(D) payment effected through a broker-dealer sale and remittance procedure
pursuant to which you (I) will provide irrevocable written instructions to the
designated broker-dealer to effect the immediate sale of the purchased Shares
and remit to the Company, out of the sale proceeds, an amount equal to the
aggregate Exercise Price payable for the purchased Shares plus all applicable
Federal and State income and employment taxes required to be withheld by the
Company by reason of such purchase and (II) will provide written directives to
the Company to deliver the certificates for the purchased Shares directly to
such broker-dealer.
 
iii.           Furnish to the Company appropriate documentation that the person
or persons exercising the option, if other than you, have the right to exercise
this option.
 
b.           In no event may this option be exercised for any fractional share.
 
8.           Compliance with Laws and Regulations.
 
a.           The exercise of this option and the issuance of Optioned Shares
upon such exercise will be subject to compliance by the Company and by you with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which the Company's Shares may be listed at
the time of such exercise and issuance.
 
b.           In connection with the exercise of this option, you will execute
and deliver to the Company such representations in writing as may be requested
by the Company in order for it to comply with the applicable requirements of
Federal and State securities laws.
 
9.           Restrictive Legends.  If and to the extent any Optioned Shares
acquired under this option are not registered under the Securities Act of 1933,
the certificates for such Optioned Shares will be endorsed with restrictive
legends, including (without limitation) the following:
 
“The Shares represented by this certificate have not been registered under the
Securities Act of 1933. The Shares have been acquired for investment and may not
be sold or offered for sale in the absence of (a) an effective registration
statement for the shares under such Act, (b) a 'no action' letter of the
Securities and Exchange Commission with respect to such sale or offer, or (c) an
opinion of counsel to the Company that registration under such Act is not
required with respect to such sale or offer.”
 
 
4

--------------------------------------------------------------------------------

 
 
10.         Successors and Assigns.  Except to the extent otherwise provided in
Section 2 and Subsection 5(a), the provisions of this Agreement will inure to
the benefit of, and be binding upon your successors, administrators, heirs,
legal representatives and assigns and the successors and assigns of the Company.
 
11.         Liability of the Company.
 
a.           If the Optioned Shares covered by this Agreement exceed, as of the
Grant Date, the number of Shares which may without stockholder approval be
issued under the Plan, then this option will be void with respect to such excess
shares unless stockholder approval of an amendment sufficiently increasing the
number of Shares issuable under the Plan is obtained in accordance with the
provisions of the Plan.
 
b.           The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of any Shares pursuant to this option will relieve the Company
of any liability in respect of the non-issuance or sale of such Shares as to
which such approval will not have been obtained.
 
12.         No Employment or Consulting Contract; No Right to Nomination.  If
you are an employee of or consultant to the Company, nothing in this Agreement
or in the Plan will confer upon you any right to continue in the employ or
service of the Company for any period of time or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary or Affiliate of
the Company employing or retaining you) or you, which rights are hereby
expressly reserved by each, to terminate your employee or consultant status as
the case may be, at any time for any reason whatsoever, with or without
cause.  If you are a director, neither this Agreement nor any action taken
hereunder will be construed as giving you any right to be nominated for
re-election to the Board of Directors of the Company.
 
13.         Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement will be in writing and addressed to
the Company in care of its Secretary at its principal offices. Any notice
required to be given or delivered to you will be in writing and addressed to you
at the address indicated below your signature line herein. All notices will be
deemed to be given or delivered upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
14.         Construction.  This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan. Any dispute regarding
the interpretation of this Agreement will be submitted to the Committee for
resolution. The decision of the Committee will be final, binding and conclusive.
Questions regarding this option or the Plan should be referred to the Legal
Department of the Company.
 
15.         Governing Law.  The interpretation, performance, and enforcement of
this Agreement will be governed by the laws of Delaware.
 
16.         Additional Terms Applicable to an Incentive Stock Option.  If this
option is an incentive stock option, the following terms and conditions will
apply to the grant:
 
a.           This option will cease to qualify for favorable tax treatment as an
incentive stock option under the Code if (and to the extent) this option is
exercised for Optioned Shares:  (i) more than three months after the date you
cease to be an employee for any reason other than death or permanent disability
(as defined in Subsection 4(c)) or (ii) more than one (1) year after the date
you cease to be an employee by reason of permanent disability.
 
 
5

--------------------------------------------------------------------------------

 
 
b.           Except in the event of a Change in Control under Section 5, this
option will not become exercisable in the calendar year in which granted if (and
to the extent) the aggregate fair market value (determined at the Grant Date) of
the Company's Shares for which this option would otherwise first become
exercisable in such calendar year would, when added to the aggregate fair market
value (determined as of the respective date or dates of grant) of the Company's
Shares for which this option or one or more other post-1986 incentive stock
options granted to you prior to the Grant Date (whether under the Plan or any
other option plan of the Company or any parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. To the extent the exercisability of this option is
deferred by reason of the foregoing limitation, the deferred portion will first
become exercisable in the first calendar year or years thereafter in which the
One Hundred Thousand Dollar ($100,000) limitation of this Section 16(b) would
not be contravened.
 
c.           Should the exercisability of this option be accelerated upon a
Change in Control in accordance with Section 5, then this option will qualify
for favorable tax treatment as an incentive stock option under the Federal tax
laws only to the extent the aggregate fair market value (determined at the Grant
Date) of the Company's Shares for which this option first becomes exercisable in
the calendar year in which the Change in Control occurs does not, when added to
the aggregate fair market value (determined as of the respective date or dates
of grant) of the Company's Shares for which this option or one or more other
post-1986 incentive stock options granted to you prior to Grant Date (whether
under the Plan or any other option plan of the Company or any parent or
Subsidiary) first become exercisable during the same calendar year, exceed One
Hundred Thousand Dollars ($100,000) in the aggregate.
 
d.           To the extent that this option fails to qualify as an incentive
stock option under the Federal tax laws, you will recognize compensation income
in connection with the acquisition of one or more Optioned Shares hereunder, and
you must make appropriate arrangements for the satisfaction of all Federal,
State or local income tax withholding requirements and Federal social security
employee tax requirements applicable to such compensation income.
 
17.         Additional Terms Applicable to a Non-Qualified Stock Option.  In the
event this option is a non-qualified stock option, you hereby agree to make
appropriate arrangements with the Company or Subsidiary thereof by which you are
employed or retained for the satisfaction of all Federal, State or local income
tax withholding requirements and Federal social security employee tax
requirements applicable to the exercise of this option.
 
 
6

--------------------------------------------------------------------------------

 
 

 
XOMA Corporation
       
By:
 

        Dated:  

 
I hereby agree to be bound by the terms and conditions of this Agreement and the
Plan.

       
By:
 

        Dated:  

 
If the optionee resides in California or another community property
jurisdiction, I, as the optionee's spouse, also agree to be bound by the terms
and conditions of this Agreement and the Plan.

       
By:
 

        Dated:  

 
 
7

--------------------------------------------------------------------------------

 
 
Exercise Schedule
 
 

--------------------------------------------------------------------------------